Cooper, J.,
delivered the opinion of the court.
By section 2491 of the code, in reference to actions of ejectment, it is provided that, “ after issue joined in ejectment, either party may demand in writing, of the other, a bill of particulars of his claim or title to the premises in question, which bill shall include a short abstract of such documentary evidences of title as the party may intend to give in evidence on the trial .... and in default thereof no evidence of such title shall be given on the trial.” The plaintiffs in this action made demand of the defendant for a bill of particulars of her title, in response to which such bill was filed in the cause. The defendant also demanded a bill of particulars of the plaintiffs’ title, which was also furnished as required. The plaintiffs claim the premises sued for as heirs-at-law of Henry and Thomas Gillum. The bill of particulars furnished by the defendant showed that she claimed from the same parties, and also claimed under a tax-deed. On. the trial the plaintiffs read in evidence the bill of particulars filed by the.defendant, for the purpose of showing that both parties claimed under a common source of title, and, in effect, asked the court to instruct the jury that such evidence was sufficient to show that the defendant claimed *591under a common source with the plaintiffs, and that, if the evidence showed that plaintiffs had the better title from such source, then they were entitled to recover, unless the evidence showed that the defendant had secured a title by adverse possession, or had title paramount under the tax-sale. This instruction the court refused to give, upon the ground, as we assume from the argument of counsel, that, notwithstanding the fact that defendant had filed the bill of particulars by which it was shown she claimed title under the common source, it was incumbent upon the plaintiffs to show a title in such source, the bill of particulars performing no function except to enable the defendant, if she should desire to do so, to introduce evidence of title as set forth in the bill.
In this the court erred. It is true the statute only declares that a failure to exhibit the bill of particulars when demanded shall preclude the party from giving evidence of title. But this does not control the effect of the bill when made and filed. It performs the office of pleadings, in that it informs the opposite party of the evidence he will be expected to produce, and is an admission of record that the party claims title under the chain of title therein referred to. Where such particulars inform the adversary that both parties claim under the common source, it is not incumbent upon him to show title in that source, since that is admitted. If, as the evidence for the plaintiffs tends to show, the lands in controversy descended to them as heirs-at-law of the Gillums (the common source of title), they are entitled to a judgment of recovery, unless the defendant gives some evidence of title from that source, or that they have title paramount thereto.

The judgment is reversed and cause remanded.